Citation Nr: 0500335	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-31 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA death benefits.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran had honorable active service from December 1940 
to November 1945 and from December 1950 to October 1951.  It 
appears that another period of active duty from May 1948 to 
March 1949 was considered other than honorable.  He died in 
January 2003, and the appellant is his widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 RO decision, which denied the 
appellant's claim for VA death benefits.  

In June 2004, the appellant appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding.  A transcript of that hearing has been associated 
with the claims folder.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in August 
2002.

2.  The appellant's marriage to the veteran was terminated by 
his death in January 2003, and there were no children born 
prior to or of the marriage.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA death benefit purposes are 
not met.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Prior to the RO's 
determination of the appellant's claim, VA issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).  However, under the circumstances presented in 
this case, it is not the factual evidence that is dispositive 
of the present appeal, but rather the application of the law 
and regulations to the undisputed facts.  In such cases, the 
Court has held that VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (regarding entitlement 
to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, Court recognizes 
that neither duty to assist nor duty to notify provisions of 
VCAA are implicated when question is limited to 
interpretation and application of a statute).

In any event, the RO informed the appellant of the 
information and evidence needed to substantiate her claim in 
a February 2003 letter notifying her of its decision and in a 
statement of the case issued to her in August 2003.  See 
38 U.S.C.A. §§ 5102, 5103.  In these documents the RO 
informed the appellant of the reasons her claim was denied 
and the evidence it had considered in denying the claim.  
Further, in the statement of the case, the RO advised the 
appellant of the legal criteria governing entitlement to the 
benefits sought on appeal, to include reference to pertinent 
statutes and regulations.  The appellant has been given an 
opportunity to provide evidence and argument on the matter.  
VA has also made reasonable efforts to assist the appellant 
in obtaining evidence for her claim, to include affording her 
the opportunity for a hearing before the undersigned.  All 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Accordingly, 
it is not prejudicial to the appellant if the Board proceeds 
to issue a decision on the claim at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

II.  Merits of Claim for Death Pension

A.  Factual Background

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married in August 2002, and 
the veteran died in January 2003.  At the time of his death, 
the veteran was married to the appellant.  Such is evidenced 
by copies of marriage and death certificates in the file.  In 
February 2003, the appellant applied for VA death benefits, 
by way of filing VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child.  On that form she 
indicated that she had lived with the veteran from the date 
of their marriage to the date of the veteran's death.  

In a May 2003 letter, the appellant expressed her 
disagreement with the RO's February 2003 denial of her claim 
for VA death benefits.  She argued that, although she and the 
veteran were married only a short time, she had been taking 
care of him for over three years and had lived with him for 
over a year prior to his death.  She indicated that she had 
lived with him since before November 2001 and that as his 
primary care giver she did everything a wife could.  She 
noted that the veteran was diagnosed with lung cancer in July 
2002 and his health deteriorated from there.  She stated that 
she "lived with him common law" from November 2001 until 
August 2002 when they were married legally.  In an October 
2003 statement, she reiterated her contentions.  

At the Board hearing in June 2004, the appellant described 
how she met the veteran and they came to live together.  She 
indicated that she began taking care of her mother, who lived 
in the same building as the veteran, and that she 
subsequently met and began caring for him too.  She noted 
that others in the senior citizen building wanted the 
veteran, who was disabled, to move to a nursing home and did 
not like the idea of her living with him to take care of him.  
She indicated that she had taken care of the veteran for 
years without any payment, except for what the veteran gave 
her, and that the people of the building eventually required 
that she take on the care of the veteran as a job for which 
she would turn in a timesheet and be paid.  She indicated 
that she then went to a "homemaking agency," which 
coordinated the veteran's care and paid her for her work, and 
she became his "homemaker."  

The appellant testified how the veteran was hospitalized at 
the VA in July 2002, when he was informed of his terminal 
lung cancer, and she was the only person to pick him up on 
his discharge.  She indicated that when they returned to his 
apartment he was locked out; that the people in the building 
indicated that she could not live with the veteran unless 
they were married; and that the veteran then expressed that 
there was no need to relocate because he loved her and wanted 
to marry her.  When asked how long she and the veteran had 
planned to marry, the appellant responded that they had 
talked of marriage about a year prior to actually getting 
married.  She stated that, prior to their exchange of rings 
at their wedding ceremony, the veteran had once given her a 
ring back in 2001, which the veteran intended to be an 
engagement ring.  She stated that they began "living like 
common law" in 2001 but at that time she was not listed on 
the rental agreement with the building and was not viewed by 
the other building residents as married to the veteran (they 
viewed her as the veteran's girlfriend).  

The appellant indicated that prior to August 2002 they had 
not signed any documents or contracts as a husband and wife.  
She described how, prior to August 2002, they had planned to 
marry and went to City Hall in January 2002 and April 2002; 
however, problems such as arriving too late at the city 
office and not having all the proper paperwork had prevented 
them from obtaining a marriage license.  

B.  Legal Criteria

VA death benefits may be paid to a surviving spouse who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2004).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2004).  

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b) (2004).  For VA 
benefits purposes, a marriage means a marriage valid under 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 103(c) (West 
2002); 38 C.F.R. § 3.1(j) (2004).  The appellant has the 
burden to establish her status as claimant.  Sandoval v. 
Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allows for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if:  (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. 
§ 3.52 (2004).

In Colon v. Brown, 9 Vet. App. 104 (1996), the United States 
Court of Appeals for Veterans Claims (Court) determined that 
in cases whether there is an impediment to entering into a 
common-law marriage, if the appellant was unaware of the 
impediment, then an otherwise invalid common-law marriage 
could be deemed valid. 

C.  Analysis

The appellant contends that she should be entitled to VA 
death benefits on the basis that she lived and cared for the 
veteran for more than a year prior to his death in January 
2003.  She acknowledges that her ceremonial marriage to the 
veteran, as shown by a marriage certificate, took place in 
August 2002, just five months prior to the veteran's death.  
However, she maintains that she had lived with the veteran in 
"common law" since 2001.  

Applying VA law to the facts of the present case, the Board 
concludes that the appellant's marriage to the veteran, which 
took place less than one year prior to the veteran's death 
and produced no children either prior to or of the union, is 
a bar to VA death benefits.  

The record clearly shows that the appellant was married in 
August 2002, less than the requisite one year before the 
death of the veteran in January 2003.  Moreover, there was no 
child born to them before the marriage or of the marriage.  
Current VA law thus prohibits her from receiving death 
benefits as the surviving spouse of the veteran.  38 U.S.C.A. 
§§ 1102, 1304, 1541 (West 2002); 38 C.F.R. § 3.54 (2004).  
Congress has provided no exceptions to the controlling legal 
criteria, and the Board has no authority to disregard the 
statutory limitation on the award of death benefits where the 
marriage was less than one year prior to a veteran's death 
and no children were born either prior to or of the marriage.  
See 38 U.S.C.A. § 7104 (West 2002).  

The appellant also appears to claim that she and the veteran 
had entered into a common law marriage more than one year 
prior to his death, thus entitling her to recognition as a 
surviving spouse of the veteran for purposes of receiving VA 
death benefits.  As noted above, the validity of a marriage 
for VA purposes is determined based upon the law of the 
jurisdiction where the parties resided at the time of the 
marriage or when the rights to benefits accrued.  38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 38 C.F.R. § 3.1(j); see Sanders v. 
Brown, 6 Vet. App. 17 (1993).  

In this case, the record reflects that the appellant and the 
veteran were married in a civil ceremony in Illinois.  Thus, 
the state law of Illinois determines whether the appellant's 
relationship with the veteran is deemed a valid marriage.  A 
common law marriage, however, is not valid in the state of 
Illinois.  750 Ill. Comp. Stat. 5/214 (2004).  In fact, the 
state of Illinois has not recognized the validity of common 
law marriages since June 1905, nearly 100 years ago.  See 
People v. McCarthy, 132 Ill. 2d 331, 138 Ill. Dec. 292, 547 
N.E. 2d 459 (1989).  Therefore, any attempted common law 
marriage between the appellant and the veteran before the 
date of legal marriage in August 2002 is not valid under 
Illinois law and, by extension, is not valid for purposes of 
38 C.F.R. §§ 3.1(j) and 3.50(b).  

Also noted above, a marriage that is otherwise invalid under 
state law may be "deemed valid" for VA purposes if certain 
requirements are met.  See 38 U.S.C.A. § 103(a) and 38 C.F.R. 
§§ 3.52, 3.205(c), as interpreted by VAOPGCPREC 58-91 (June 
17, 1991), published at 56 Fed. Reg. 50,151 (1991).  In its 
opinion, VA General Counsel held that 38 U.S.C.A. § 103(a), 
in part, provides that where it is established that a 
claimant for gratuitous veterans' death benefits entered into 
a marriage with a veteran without knowledge of the existence 
of a legal impediment to that marriage, and thereafter 
cohabited with the veteran for one year or more immediately 
preceding the veteran's death, such marriage will be deemed 
to be valid.  The requirement of a marriage ceremony by a 
jurisdiction that does not recognize common-law marriage 
constitutes a "legal impediment" to such a marriage for 
purposes of that section.  VAOPGCPREC 58-91 (June 17, 1991).

In other words, if the legal impediment to an attempted 
marriage is the lack of a marriage ceremony in a state that 
does not recognize common law marriages (as in the case of 
the State of Illinois), VA may deem such a marriage valid for 
benefits purposes where the facts demonstrate that the 
claimant was without knowledge of a legal impediment at the 
time the invalid marriage was contracted.  See Dedicatoria v. 
Brown, 8 Vet. App. 441, 443 (interpreting 38 C.F.R. § 3.52 to 
require that determination of claimant's knowledge of legal 
impediment must be viewed in terms of what the claimant's 
state of mind was at the time invalid marriage was 
contracted).  Therefore, there would have to be a showing 
that the claimant was unaware that Illinois did not recognize 
common-law marriage, and that she entered into a relationship 
with the veteran that would have constituted a valid common- 
law marriage if Illinois recognized such marriages.

In this case, the appellant asserts that she had lived with 
and cared for the veteran who was disabled for more than a 
year prior to his death.  It appears that she believes her 
role as the veteran's caregiver deserves recognition and 
that, although they were only married for five months, they 
had lived in "common law" prior to that time.  

If it is found, however, that the appellant and the veteran 
had not "attempted marriage," as that is contemplated in 38 
C.F.R. § 3.52, so that such attempt could be deemed valid for 
VA purposes.  Prior to determining whether the appellant even 
had knowledge of the legal impediment that common law 
marriages are invalid in the jurisdiction where she and the 
veteran lived, the appellant's state of mind at the time that 
she alleges to have contracted the marriage (i.e., over a 
year prior to the veteran's death) must be addressed.  From 
her testimony, it is noted that the appellant and the veteran 
had lived together for some time - perhaps since November 
2001 - prior to their ceremonial marriage.  During this time, 
the appellant indicated that they had discussed getting 
married, that the veteran had given her what he viewed as an 
engagement ring, and that they apparently had gone so far as 
to go to City Hall in January 2002 and April 2002 to get 
married.  As to actually obtaining a marriage license, 
problems intervened, such as arriving too late at the city 
office or not having the proper paperwork.  

The Board finds that despite their cohabitation, discussions 
of marriage, presentation of an engagement ring, and attempts 
to obtain a marriage license, there is no evidence that the 
appellant's state of mind was such that she believed herself 
to be married, under common law, prior to August 2002.  
Significantly, there is no evidence that the veteran and the 
appellant held themselves out to be husband and wife for any 
period prior to their ceremonial marriage in August 2002, nor 
has the appellant claimed that they held themselves out to be 
married.  In fact, at her hearing, the appellant testified 
that prior to August 2002 she was not listed on the veteran's 
rental apartment agreement, was not viewed by neighbors as 
being married to the veteran, and had not signed any 
documents or contracts as the wife of the veteran.  Moreover, 
it appears that the appellant accepted payment, first from 
the veteran and later from a "homemaking agency," for her 
caretaking services of the veteran who was disabled.  

Despite the appellant's contentions to the contrary, the 
evidence supports the conclusion that the intentions of 
appellant and the veteran, prior to their August 2002 civil 
ceremony, were such that they did not view themselves as 
married to each other.  In fact, despite having lived 
together for more than a year prior to their ceremonial 
marriage, the catalyst for the marriage ceremony in August 
2002 concerned the cohabitation policy of the veteran's 
building.  According to the appellant's own testimony, the 
veteran was locked out of his apartment upon returning home 
from the hospital in July 2002, and was informed by the 
building (she did not identify precisely by whom) that the 
appellant was not permitted to live with him any longer 
without being married to him.  She apparently did not object 
to the characterization of her and the veteran as unmarried 
persons, rather their response in August 2002 was to enter 
into a marriage recognized by the state of Illinois.  

For the reasons discussed, it cannot be said that there was 
an "attempted marriage" between the appellant and the veteran 
at least one year prior to the veteran's death.  The record 
reasonably demonstrates that the appellant's state of mind 
was such that she did not believe that she and the veteran 
had entered into a marriage, despite the absence of a state-
issued marriage license and/or ceremony, prior to August 
2002.  In other words, there is no showing that she entered 
into a relationship with the veteran that would have 
constituted a valid common law marriage if Illinois 
recognized such marriages.  The provisions of 38 C.F.R. § 
3.52 are thus not applicable.  

The Board acknowledges the arguments advanced by the 
appellant.  However, where the law and not the evidence is 
dispositive, the appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The legal criteria governing the 
status of a deceased veteran's widow as a surviving spouse 
are clear and specific, and the Board is bound by them.  In 
this case, they do not provide a basis upon which a favorable 
decision may be rendered.  Moreover, the benefit of the doubt 
doctrine is inapplicable because the issue on appeal involves 
the appellant's status as a claimant.  See, e.g., Rogers v. 
Derwinski, 2 Vet. App. 419, 422 (1992); Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).  




ORDER

Entitlement to VA death benefits as a surviving spouse of a 
veteran is denied.  



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


